BRETT, J.
This is an original proceeding in ha-beas corpus, instituted by the petitioner, Selma Blunt, for the purpose of being admitted to bail, upon a charge of murder, now pending in Choctaw county, Oklahoma.
The verified petition alleges the petitioner is being unlawfully restrained of his liberty in the county jail of Choctaw county, Oklahoma, by the sheriff thereof. A preliminary hearing is alleged to have been had before A. R. Ayers as examining magistrate on March 9, 1950, and the petitioner was thereupon held to answer in the district court of said county to a charge of murder. Thereafter the petitioner made application to the district court of Choctaw county, Oklahoma, for admission to bail on April 17, 1950, which was denied. Attached to the petition for habeas corpus is a transcript of the evidence taken before said district court.
*235In such proceeding the burden is npon the petitioner to establish that the proof of guilt is not evident or the presumption thereof great. Ex parte Langley, 84 Okla. Cr. 394, 182 P. 2d 785. We deem it inadvisable to discuss the evidence taken in the proceeding in the district court. It is sufficient to say that the defendant has wholly failed to sustain the burden herein. In fact, at the time of the hearing herein an order was made and entered expressing the opinion of the court that the proof of guilt was evident and the presumption thereof great, and that the petitioner should be held in the custody of the sheriff of Choctaw county, Oklahoma, pending trial in the district court. In conformity with that order it is the judgment of the court that the defendant be and hereby is denied bail.
JONES, P. J., and POWELL, J., concur.